Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 1 of 40 PagelD# 1514

IN THE UNITED STATES DISRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 3:18cr154 (DJN)

BRANDON ANDREA POWELL,
Defendant.

MEMORANDUM OPINION

This matter comes before the Court on Defendant’s Motion for Judgment of Acquittal
(ECF No. 124), in which Defendant challenges his four convictions for making a False Statement
in Connection with the Acquisition of a Firearm in violation of 18 U.S.C. §§ 922(a)(6) and
924(a)(2). Defendant’s Motion principally challenges the sufficiency of the evidence by alleging
that his confession lacked sufficient corroboration as required by the Fourth Circuit’s decision in
United States v. Rodriguez-Soriano, 931 F.3d 281 (4th Cir. 2019). Defendant also asserts that
ATF Form 4473 is fundamentally ambiguous. And during the briefing on this motion, an
additional issue arose about the sufficiency of the evidence for Defendant’s conviction on Count
Five. For the reasons that follow, as well as those cited during oral argument on June 12, 2020,
the Court hereby GRANTS Defendant’s Motion.

I. Factual Background

Defendant appears before the Court as a highly decorated Iraq war veteran, having served

two tours of duty. His first tour of duty was particularly perilous, as he served as a combat

engineer responsible for clearing roadside bombs for main supply routes. (Tr.' 249:4-17.)

 

| Citations to “Tr.” will refer to the transcript of the trial (ECF Nos. 119-21) unless
otherwise denoted.
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 2 of 40 PagelD# 1515

During this tour, Defendant participated in roughly 200 combat missions. (Tr. 250:20-22.) The
Government’s mental health expert, Dr. Evan Nelson, described Defendant’s military service
during his first tour of duty as “very harrowing, involving literally clearing bombs.” (Tr. 337:9-
10.) Defendant’s second deployment to Iraq from 2008-2009 presented less danger, as it did not
involve combat. (Tr. 255:18-256:22.)

Sadly, Defendant’s heroic military service resulted in Post-Traumatic Stress Syndrome
(“PTSD”), as described by experts for both the defense (Dr. Michael Lynch) and the Government
(Dr. Evan Nelson). (Tr. 247-59, 336-37, 369-70.) Indeed, the United States Government — the
very same government that prosecutes him — discharged him with a fifty percent disability due
to the PTSD with an additional twenty percent disability for orthopedic injuries related to his
service. (Tr. 258:15-16.) As a result of the PTSD, Defendant suffers from a pervasive
depression disorder, which causes him to be chronically unhappy and which interfered with his
marriage and social functioning. (Tr. 247:22-24, 259:2-22, 337:23-338:24). Defendant self-
medicated with alcohol. (Tr. 258:23-259:1, 275:5-23.)"

Both experts also found Defendant to be intellectually deficient and possessing a low IQ.
(Tr. 266:22-23, 365:25-366:13.) Indeed, Dr. Nelson bluntly described Defendant as “not a
rocket scientist.” (Tr. 366:13.) Dr. Lynch also believed that Defendant had “his toes in the
water” as to the autism spectrum, but Dr. Nelson testified that he lacked sufficient information
from Defendant’s family to determine whether Defendant was autistic. (Tr. 270:18-19, 345:12-

346:10.) Regardless of the existence of autism, Defendant possesses a visual processing

 

2 Defendant’s Presentence Report reveals that Defendant was convicted after his military
discharge of the misdemeanor offense of Driving While Under the Influence of Alcohol (DWI)
in 2013, as well as three convictions for driving thereafter while his license was suspended.
(ECF No. 23 at 11-12.) Defendant also had a previous misdemeanor conviction for DWI in
2000, but this was before his military service. (ECF No. 23 at 10.)

Page 2 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 3 of 40 PagelD# 1516

disorder. (Tr. 267:20.)> And Defendant’s PTSD exacerbated his pre-existing developmental
disorders. (Tr. 279:14.) In short, by the time of the firearms purchases at issue, Defendant
suffered from significant mental health issues that can be traced to his exceptional military
service.

Following his discharge from active duty, Defendant continued to serve in the National
Guard as a staff sergeant (Tr. 310:19), while also working as an aide for a nonverbal, autistic
child. (Tr. 263:24-25.) As a staff sergeant, Defendant served as a squad leader. (Tr. 310:22.)
His superior officer, Captain Matthew Henry, chronicled Defendant’s many awards (seventeen
national awards and three state awards) and described Defendant as being “highly decorated
amongst his peers.” (Tr. 313-18.)

The charges at issue arise from Defendant’s purchase of six firearms from three different
federally licensed firearms dealers on four different occasions. The Government argued that
Defendant conspired with Trenton “Kirk” Pointer to purchase the firearms by serving as a straw
purchaser for Pointer and then lying on the ATF Form 4473 for each of the sales by identifying
himself as the actual buyer, when instead the firearms were for Pointer. (Tr. 412-13.) A review
of the evidence presented reveals that the only evidence supporting the Government’s theory
came from Defendant’s recorded statement to ATF agents roughly eighteen months after the
purchases. Defense counsel countered with an argument that any inaccuracies on the forms
resulted from innocent mistakes by Defendant. (Tr. 421.)

The Government began its case with the testimony of representatives from the three

firearms dealers. Christopher Presnell first testified that he worked as a sales associate for Town

 

3 Dr. Lynch believed that Defendant also suffered from a Schizoid Personality Disorder
(Tr. 248:2-14, 260:23-261:20); however, Dr. Nelson disagreed on this point. (Tr. 341:22-23.)

Page 3 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 4 of 40 PagelD# 1517

Police Supply Company in Richmond, Virginia. (Tr. 125:15-126:2.) This location operates
roughly a mile from Defendant’s residence. (Tr. 209:17.) Presnell testified about Defendant’s
purchase of a Taurus 9 mm pistol, model PT111G2, on August 19, 2015. (Tr. 129:14, 135:10-
11.) Although Presnell had no independent recollection of the sale (Tr. 139:11), he was able to
testify about the transaction from the forms related to the sale. (Gov’t Ex. 1A-C.)

The relevant question for ATF Form 4473 provides in Question | la:

Are you the actual transferee/buyer of the firearm(s) listed on this form? Warning: you
are not the actual buyer if you are acquiring the firearm(s) on behalf of another person. If
you are not the actual buyer, the dealer cannot transfer the firearms to you. (See
Instructions for Question 11a.) Exception: If you are picking up a repaired firearm(s) for
another person, you are not required to answer 1 1a and may proceed to question 1 1b.

(Gov’t Ex. 1A at 1.) The instructions for Question 11a further explain:

Question 11a. Actual Transferee/Buyer: For purposes of this form, you are the actual
transferee/buyer if you are purchasing the firearm for yourself (e.g., redeeming the
firearm from pawn/retrieving it from consignment, firearm raffle winner). You are also
the actual transferee/buyer if you are legitimately purchasing the firearm as a gift for a
third party. ACTUAL TRANSFEREE/BUYER EXAMPLES: Mr. Smith asks Mr.
Jones to purchase a firearm for Mr. Smith. Mr. Smith gives Mr. Jones the money for the
firearm. Mr. Jones is NOT THE ACTUAL TRANSFEREE/BUYER of the firearm and
must answer “NO” to question 11a. The licensee may not transfer the firearm to Mr.
Jones. However, if Mr. Brown goes to buy a firearm with his own money to give to Mr.
Black as a present, Mr. Brown is the actual transferee/buyer of the firearm and should
answer “YES” to question 11a. However, you may not transfer a firearm to any person
you know or have reasonable care to believe is prohibited under 18 U.S.C. § 922(g), (n),
or (x). Please note: EXCEPTION: If you are picking up a repaired firearm(s) for
another person, you are not required to answer 1 1a and may proceed to question 1 1b.

(Gov’t Ex. 1A at 4.) (bold, italics and capitalization in original). Defendant checked the box for
Yes, thereby indicating that he was the actual buyer of the firearm and that he was not
purchasing the firearm as a gift. (Gov’t Ex. 1A at 1.) Presnell sold the firearm to Defendant
after a NICS background check approved Defendant as a buyer. (Tr. 130:15-131:17.) Presnell
acknowledged that had Defendant purchased the firearm as a gift for a third party, he would

constitute an actual buyer under the terms of the form. (Tr. 145:3.)

Page 4 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 5 of 40 PagelD# 1518

Presnell also indicated that Defendant made an error when completing ATF Form 4473
by checking NO for Question 12, thereby indicating that he was an alien. (Gov’t Ex. 1A at 1; Tr.
146:13-19.) Presnell knew that Defendant was a citizen, because he showed Presnell his voter’s
identification card. (Gov’t Ex. 1B; Tr. 147:5-14.) Therefore, Presnell directed Defendant to
correct the form, which Defendant then initialed. (Tr. 146:24-147:4.)

Presnell also testified that another form introduced as Government’s Exhibit 1B asked if
Defendant had purchased a firearm from the store within the last five days. (Gov’t Ex. 1B.)
Defendant answered that he had not after being asked by Presnell. (Tr. 134:4-8.) The receipt for
the sale (Gov’t Ex. 1C) cited a sales price of $199 with a $2 fee for the background check. (Tr.
135:16-17.) When asked if Town Police Supply offered a military discount, Presnell stated that:
“We do for certain manufacturers of firearms, yes, sir.” (Tr. 135:20-21.) Presnell could not
recall for certain if the military discount was offered for Taurus firearms at the time of the
purchase. (Tr. 137:9-14.) He did testify, however, that it was possible that a military discount
was given to Defendant via a manager’s override. (Tr. 138:1-5.)

The Government next called Justin Pennington as a witness. Pennington works at the
Bob Moates Sport Shop in Midlothian, Virginia. (Tr. 150:2.) This store operates roughly a half
mile from Defendant’s residence. (Tr. 209:20-21.) Although he had no independent recollection
of the sale (Tr. 156:10), Pennington sold two Taurus 9 mm firearms, both model number
PT111G2, to Defendant on August 21, 2015 — two days after Defendant had made the purchase
from Town Police Supply Company. (Gov’t Ex. 2A; Tr. 150-52.) Again, Defendant indicated
that he was the actual purchaser of the firearm in Question lla. (Gov’t Ex. 2A at 1; Tr. 152:14-
15.) Pennington sold the firearm to Defendant after the NICS background reported that

Defendant was approved for the purchase. (Tr. 154:1-6.) And as with the first purchase,

Page 5 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 6 of 40 PagelD# 1519

Defendant again wrongly answered Question 12 about being an alien and he had to correct his
answer. (Gov’t Ex. 2A at 1; Tr. 159-60.) Pennington also testified that Bob Moates Sport Shop
offers a military discount, but no discount was indicated on the receipt. (Tr. 156:1-7.)

David Hancock, a co-manager at Bob Moates Sport Shop, followed Pennington as a
witness. (Tr. 163:9-11.) Hancock testified, rather incredulously considering the number of
firearms sales that he had participated in since 2015, that he remembered this specific
transaction, because Defendant had an unusual middle name. (Tr. 164:12.) The Government
later disavowed Hancock’s testimony when cross-examination revealed that Hancock had posted
several racially offensive comments on his Facebook page, about which the Government did not
know. (Tr. 179-91, 417:1-12.) Hancock completed an ATF Form 4473 for Defendant’s
purchase of two Taurus firearms that were different models on September 8, 2015. (Gov’t Ex.
2C; Tr. 164.) Defendant answered Question 11a that he was the actual buyer of the firearms.
(Gov’t Ex. 2C at 1.) The receipt for the sale (Gov’t Ex. 2D) reflected a sale price of $289.99 for
each firearm. (Tr. 169:11-13.) Hancock stated that Bob Moates offered a military discount;
however, it did not appear that this sale involved a discount. (Tr. 169:16-21.) Reviewing the
receipt for the sale conducted by Justin Pennington on August 21, 2015 (Gov’t Ex. 2B), Hancock
testified that a military discount of $30 could have been applied to the sale of the firearms on that
date. (Tr. 170:15-20, 176:16-177:7.)

Michael Madigan, a former employee of Green Tops Sporting Goods, next testified about
Defendant’s purchase of a Taurus 9 mm firearm, model millennium G2, on September 13, 2015.
(Tr. 193-97.) Green Tops Sporting Goods store operates in Ashland, Virginia, which is roughly
a 30-minute drive from Defendant’s residence. (Tr. 210:4.) Madigan also lacked memory of the

sale, so he testified based on the ATF Form 4473 for the sale. (Gov’t Ex. 3A; Tr. 195:24-196:1.)

Page 6 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 7 of 40 PagelD# 1520

The form reflected that Defendant answered Question 11a that he was the actual buyer of the
firearm. (Gov’t Ex. 3A at 1; Tr. 197:19-23.) The sales receipt for the transaction (Gov’t Ex. 3B)
sets forth a price of $265.99 and stated that Defendant had saved $14. (Tr. 198:23, 199:14.) The
discount of $14 was likely a military discount. (Gov’t Ex. 3B; Tr. 198:24-200:8.)

The existence of a military discount constituted a consequential fact, because the
Government told the jury in its opening statement that “records from Bob Moates and Town
Police are going to show . . . that he didn’t receive any [military] discount.” (Tr. 115:8-10.)

That appears not to be accurate. The Government argued this point, because Defendant had told
investigators that his friends asked him to purchase the firearms to utilize his military discount,
as detailed below. (Gov’t Ex. 5B (“Statement Tr.”) 16:23-25.) Moreover, the Government
repeatedly states in its filings that Defendant had no good reason to drive thirty minutes to
Ashland to purchase a firearm, when its evidence demonstrates that Defendant received a
financial incentive for doing so.

The Government then introduced two stipulations. First, the parties agreed that the three
stores at issue were federally licensed firearms dealers. (Stipulation 1 (ECF No. 97); Tr. 203.)
Next, the parties stipulated that the firearms at issue “were recovered by law enforcement

officers from another person unrelated to the defendant in another state” as follows:

 

 

 

 

Recovery Date Firearms

August 24, 2015 2 Taurus PT111 G2 9mm handguns, serial numbers TIS82795 and
TIS84209

September 10, 2015 Taurus PT709 Slim 9mm handgun, serial number THX64643 and
Taurus PT111 G2 9mm handgun, serial number T1O079478

February 10, 2016 Taurus PT111 G2 9mm handgun, serial number TIT24127

 

 

 

Page 7 of 40

 
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 8 of 40 PagelD# 1521

(Stipulation No. 2 (ECF No. 97); Tr. 203-04.)* In other words, the firearm that Defendant
purchased on August 19, 2015, from the Town Police Supply was recovered roughly three weeks
later on September 10, 2015. The two firearms that Defendant purchased on August 21, 2015
from the Bob Moates Sport Shop were recovered three days later on August 24, 2015. Of the
two firearms purchased on September 8, 2015 from the Bob Moates Sport Shop, one was
recovered two days later on September 10, 2015. Finally, the firearm purchased from the Green
Top Sporting Goods Store on September 13, 2015, was recovered roughly five months later on
February 10, 2016.

The Government concluded its case with the testimony of its case agent, ATF Special
Agent Joseph Norman. He and his colleague, ATF Special Agent Michael Liptak, interviewed
Defendant at his residence on March 21, 2017 — roughly eighteen months after the purchases at
issue. (Tr. 208-10.) Importantly, nearly the entirety of the interview was recorded, as the agents
spoke to Defendant only for roughly 20 seconds before the agents began the recording to which
Defendant consented. (Tr. 211:7-23, 218:6-16.) The Government introduced the recording
(Gov’t Ex. 5A) with an accompanying transcript (Gov’t Ex. 5B), both of which were redacted as
a result of the Court’s ruling on Defendant’s Motion in Limine (ECF No. 76). Notably, the
agents forgot to question Defendant about the purchase from the Green Top Sporting Goods
Store on September 13, 2015 (the purchase at issue in Count Five), because they did not have the

ATF Form 4473 for that purchase with them and Defendant did not bring it up. (Tr. 218:17-

 

4 The parties entered into this stipulation after the Court granted Defendant’s Motion in
Limine (ECF No, 76), precluding the Government from introducing evidence regarding
undercover purchases of the firearms in New York of which Defendant had no knowledge. (Feb.
14, 2020 Hr’g Tr. 3-8.) The Court further discusses this motion below, because the Government
repeatedly references this ruling while addressing the Rodriguez-Soriano challenge.

Page 8 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 9 of 40 PagelD# 1522

219:3.) Consequently, all questions about the purchases centered on the purchases from the
Town Police Supply and the Bob Moates Sport Shop. (Gov’t Ex. 5B.)

The recording reveals a non-coercive interview with Agent Liptak raising his voice only
slightly at one point, telling Defendant to stop lying. (Tr. 219:10-16.) During the interview,
Defendant initially lied when asked about the location of the firearms that he purchased, saying
that he still possessed them, kept them in a safe, had last seen them in June and that he gave them
to a friend to hold while he was at annual training. (Statement Tr. 4-7.)

After initially lying, Defendant then acknowledged that he bought the firearms and gave
them to his friend “Kirk” (Trenton Kirk Pointer) and his girlfriend Monica (French). (Statement
Tr. 9:3-5.) Defendant gave the firearms to them, because they needed them. (Statement Tr.
9:15.) He said that Pointer and French approached him and asked him to make the firearms
purchases, because they wanted to utilize his military discount. (Statement Tr. 23:13-19.)
Defendant also said that he was the only one that could get a military discount, so that’s why he
purchased them. (Statement Tr. 16:23-25.) He believed that the military discount was ten
percent. (Statement Tr. 17:2.)

Defendant also indicated that he and Monica went together to purchase the firearms.
(Statement Tr. 10:3-7.) Defendant stated that Pointer provided the money for the purchases and
he (Defendant) kept the change ($70 or $80) from the money used for the purchases. (Statement
Tr. 12-15.) Defendant said that he made the purchases, because he needed the cash. (Statement
Tr. 21:3.) Defendant had no idea what Pointer and French did with the firearms after he turned
over the firearms to them. (Statement Tr. 10:19, 15:17.) However, they told Defendant that they

wanted to give the firearms as Christmas gifts. (Statement Tr. 29:11-14.)

Page 9 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 10 of 40 PagelD# 1523

When asked if he knew whether Pointer was a convicted felon, Defendant responded:
“Not that I know of.” (Statement Tr. 20:20-23.) The Government offered no evidence to the
contrary. Defendant later told Dr. Evan Nelson, the Government’s mental health expert, that he
did not know that the firearms purchases were illegal and that Pointer and French had pressured
him to make the purchases. (Tr. 364:2-24.) When asked about why Defendant admitted to what
occurred with the purchases after initially lying, Dr. Nelson stated: “This is a man of good
character who realized he was in trouble and was trying to do the right thing both for self-
protective issues and because he was concerned about how he would be perceived.” (Tr. 360:9-
12.)

At some point after the interview, Special Agent Norman sent photos via text message to
Defendant that Defendant identified as Pointer and Monica (French). (Tr. 220:13-221:25.)
Special Agent Norman testified that he did not know that Defendant had served in Iraq or that he
suffered from PTSD. (Tr. 222:19-25.)

After Special Agent Norman testified, the Government rested its case. Defense counsel
made a motion for acquittal under Fed. R. 29, asking the Court to overrule the Supreme Court’s
decision in Abramski v. United States, 573 U.S. 169 (2014), which the Court declined for
obvious reasons. (Tr. 233:3-17.) Defense counsel also raised the corroboration rule as to
Defendant’s confession, which the Court rejected subject to further briefing if the jury were to
convict Defendant. (Tr. 233:19-234:22.)

The defense case consisted of the testimony of Dr. Michael Lynch about Defendant’s
mental health issues, which is summarized above, a character witness (Wilbert Jones) and the
testimony of Defendant’s superior officer in the National Guard, Captain Michael Henry, also

discussed above. (Lynch testimony, Tr. 240-301; Jones testimony, Tr. 302-08; Henry testimony,

Page 10 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 11 of 40 PagelD# 1524

Tr. 308-19.) At the conclusion of the defense case, defense counsel again raised the Rule 29
motion, which the Court denied. (Tr. 325:15-17.) In rebuttal, the Government offered the
testimony of its mental health expert, Dr. Evan Nelson, which has also been previously
summarized. (Tr. 332-73.) At the conclusion of the Government’s rebuttal evidence, defense
counsel raised the Rule 29 motion for the third time, which the Court again denied. (Tr. 374:11-
375:24.)
IL. Procedural History

This case began on December 18, 2018, when a grand jury indicted Defendant on five
counts pertaining to the purchase of the six firearms. (the “Indictment”) (ECF No. 2).) Count
One charged Defendant with participating in a Conspiracy to Make False Statements in
Connection with the Acquisition of Firearms in violation of 18 U.S.C. § 371. The jury ultimately
acquitted Defendant on this count. (ECF No. 117.) The four other charges alleged that
Defendant made a False Statement in Connection with the Acquisition of a Firearm in violation
of 18 U.S.C. §§ 922(a)(6) and 924(a)(2). Specifically, the Indictment alleged that Defendant

made false statements in the ATF Form 4473 in connection with the following purchases:

 

 

 

Count | Date of Firearm(s) Purchased Licensed Firearms Dealer
Purchase
2 8/19/2015 Taurus 9 mm handgun Model Town Police Supply of
PT111G2 bearing serial number Richmond
71079478
3 8/21/2015 Two Taurus 9 mm handguns Bob Moates Sport Shop

Model PT111G2 bearing serial
numbers TIS84209 and TIS82795
4 9/8/2015 Taurus 9 mm handgun Model Bob Moates Sport Shop
PT111G2 bearing serial number
TIT 18066 and Taurus 9 mm
handgun Model PT709 bearing
serial number THX64643

5 9/13/2015 Taurus 9 mm handgun Model Green Top Sporting Goods
Millennium G2 bearing serial
number TIT24127

 

 

 

 

 

 

 

 

Page 11 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 12 of 40 PagelD# 1525

The case was initially assigned to United States District Judge M. Hannah Lauck. On
February 21, 2019, Defendant entered a guilty plea to Count Five of the Indictment as part of an
agreement that provided that the Government would dismiss the other charges. (ECF Nos. 14-
15.) In preparation for sentencing, defense counsel had Defendant submit to a mental health
examination by Dr. Lynch, which ultimately led to defense counsel filing a document entitled
“Defendant’s Memorandum on Withdrawal of Plea.” (ECF No. 36.) Based on the assertions in
Defendant’s Memorandum, Judge Lauck permitted Defendant to withdraw his plea of guilty and
reassigned the case to the undersigned, essentially allowing the case to start over in light of the
mental health issues diagnosed by Dr. Lynch. (ECF No. 42.)

By the time of reassignment, a Presentence Report had been completed for Defendant.
(ECF No. 23.) Consequently, following reassignment, the undersigned reviewed all of the
filings in the case, including the Presentence Report. Defendant first appeared before the
undersigned on November 18, 2019. (ECF No. 49.) At that time, Defendant elected to withdraw
his guilty plea after being colloquied. (Nov. 18, 2019 Hr’g Tr. (ECF No. 53) 2:12-5:20.) During
the hearing, the Court asked the Government to consider Defendant for Pretrial Diversion based
on his exceptional military record, his mental health issues arising from his military service, his
minimal criminal record and the unique aspects of the case. (Nov. 18, 2019 Hr’g Tr. 13-15.) In
making the request, however, the Court made clear that the authority to place someone in Pretrial
Diversion rested with the Executive Branch and the Government’s decision was not subject to
review by the Court. (Nov. 18, 2019 Hr’g Tr. 14:14-16.) The Court scheduled the matter for a
status hearing to determine the Government’s position on Pretrial Diversion for December 5,

2019, but in the interim set the case for trial. (Nov. 18, 2019 Hr’g Tr. 11-13.)

Page 12 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 13 of 40 PagelD# 1526

The Government rejected placing Defendant in Pretrial Diversion. (ECF No. 52.) The
Government reiterated its position during the status hearing on December 5, 2019. (Dec. 5, 2019
Hr’g Tr. (ECF No. 126) 2:13.) The Court indicated that it disagreed with the Government’s
position, but its decision was not subject to the Court’s review. (Dec. 5, 2019 Hr’g Tr. 2:14-16.)
The Court then asked defense counsel if Defendant preferred a bench or jury trial. (Dec. 5, 2019
Hr’g Tr. 2:17-19.) Defense counsel responded that Defendant intended to waive his jury trial
rights, but the Goverment demanded a jury trial. (Dec. 5, 2019 Hr’g Tr. 2:20-23.) The case
then proceeded forward as scheduled for a jury trial.

The Court conducted a hearing on January 15, 2020, to address the handling of the
mental health evidence that Defendant intended to introduce. Defense counsel indicated that the
defense did not intend to pursue an insanity defense, but did intend to introduce mental health
evidence to challenge the voluntariness of Defendant’s statements to law enforcement. (Jan. 15,
2020 Hr’g Tr. 3-11.) The Government agreed that Defendant had the right to introduce the
mental health evidence for this limited purpose. (Jan. 15, 2020 Hr’g Tr. 6:10-16.) Importantly,
Defendant never sought to suppress his statement based on any constitutional violation.

The Court held a Final Pretrial Conference for this case on February 14, 2020. At that
time, the Court granted Defendant’s Motion in Limine (ECF No. 76) during the hearing and in
subsequent orders. (ECF Nos. 98, 105.) Because the Government repeatedly complains about
the Court’s ruling on this motion during briefing on the Motion for Judgment of Acquittal, the
Court adds additional comments here about its previous ruling.

Defendant’s motion sought to preclude the Government from introducing evidence of
undercover purchases of five of the firearms at issue from Abdul Davis in New York. (ECF No.

76.) Essentially, the Government’s theory was that, after Defendant purchased the firearms for

Page 13 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 14 of 40 PagelD# 1527

Pointer, Pointer then provided them to Davis, who sold them to the undercover agents.
(Government’s Response to Defendant’s Motion in Limine to Prohibit Testimony on Purchases
of Firearms by Undercover Police Officer (ECF No. 87) at 1.)° However, the Government
acknowledged that it had no evidence that Defendant had any knowledge of the downstream
sales of the firearms by Davis. (Feb. 14, 2020 Hr’g Tr. 3:16.) And the Government has since
reconfirmed its lack of evidence regarding Defendant’s knowledge of Davis’s activities. (ECF
No. 134 at 26.) For this reason, the Court granted the motion, finding that a separate conspiracy
existed between Pointer and Davis for the downstream sales. (Feb. 14, 2020 Hr’g Tr. 3:21-23.)
The Government correctly points out in its papers that the existence of multiple
conspiracies is a question for the jury. United States v. Roberts, 262 F.3d 286, 294 (4th Cir.
2001). However, the Government ignores that the Court has a responsibility under Fed. R. Evid.
403 to ensure that the probative value of evidence offered by the Government is not substantially
outweighed by unfair prejudice to the defendant. See Kotteakos v. United States, 328 U.S. 750,
777 (1946) (vacating conviction involving multiple conspiracies due to “unwarranted imputation
of guilt from others’ conduct”); Roberts, 262 F.3d at 294 (reversal would be appropriate “if the
proof of multiple conspiracies was likely to have confused the jury into imputing guilt to him as
a member of one conspiracy because of the illegal activity of members of the other conspiracy”).
Indeed, in Bourjaily v. United States, the Supreme Court made clear that trial courts have a
responsibility under Fed. Rule. Evid. 104 to make a preliminary finding about the existence of a

conspiracy by a preponderance of the evidence before admitting evidence pertaining to the

 

5 The Government represents that both Pointer and Davis were convicted felons and,
therefore, were prohibited from buying firearms. (ECF No. 81 at 2.) However, the Government
elected not to introduce Pointer’s criminal history into evidence. (Feb. 14, 2020 Hr’g Tr. 8-9.)
Moreover, the Government’s evidence shows that Defendant did not know that Pointer was a
convicted felon. (Statement Tr. 20:20-23.)

Page 14 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 15 of 40 PagelD# 1528

conspiracy, which in that case involved co-conspirator statements. 483 U.S. 171, 174-76 (1987).
Here, the Court did just that, finding that Pointer participated in a second conspiracy to traffic
firearms of which, by the Government’s own admission, Defendant had no knowledge.

Three additional points about the preclusion of the evidence about the undercover
purchases from Davis bear mentioning. First, the Indictment charged Defendant in Count One
with participating in a Conspiracy to Make False Statements in Connection with the Acquisition
of Firearms in violation of 18 U.S.C. § 371, not a Conspiracy to Illegally Sell Firearms. Second,
the jury found no conspiracy at all existed between Defendant and Pointer when it acquitted
Defendant of Court One. (ECF No. 117.) Third, the Court did permit the introduction of
Stipulation No. 2, which provided that five of the firearms at issue “were recovered by law
enforcement officers from another person unrelated to the defendant in another state” and then
set forth the dates that the firearms were recovered. (Feb. 14, 2020 Hr’g Tr. 5-7; ECF No. 97;
Tr. 203-04.) So, the Government was able to establish that Defendant no longer had possession
of the firearms shortly after they were purchased.

The case then proceeded to trial, beginning with jury selection on February 21, 2020, and
concluding on February 26, 2020. As noted, the jury ultimately acquitted Defendant on Count
One (the conspiracy offense), but convicted him of the four substantive counts pertaining to his
making of false statements in the ATF 4473 forms. (ECF No. 117; Tr. 458-59.) Defendant
repeatedly and timely raised motions for acquittal under Fed. R. Crim. 29 throughout the trial,
which the Court denied subject to later briefing. (Tr. 232-34, 325, 374-75.)

After the trial, Defendant filed his Motion for Judgment of Acquittal (“Def. Mot.” (ECF
No. 124)) to which the Government responded (“Gov’t Resp.” (ECF No. 131)). After reviewing

the Government’s response, the Court directed the Government to supplement its response by

Page 15 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 16 of 40 PagelD# 1529

answering a series of questions (ECF No. 132), which the Government did (ECF No. 134).
Because the Government did not properly respond to three of the questions, the Court ordered
the Government to again supplement its response and to directly answer the Court’s questions
(ECF No. 135), which the Government did (ECF No. 137). Thereafter, Defendant filed his
reply. (“Def. Reply.” (ECF No. 139).) Asa result of an argument raised by Defendant in its
reply, the Court instructed the Government to file a sur-reply to address Defendant’s argument
regarding proof of exchange of money for the purchases. (ECF No. 140.) While reviewing the
various filings and the transcript, the Court realized that Defendant’s statements to law
enforcement made no mention of the last purchase at the Green Top Sporting Goods and,
therefore, instructed the Government to address the sufficiency of the evidence for Count Five in
its sur-reply, while also affording Defendant an opportunity to respond. (ECF No. 141.) The
Government filed its sur-reply (ECF No. 143) to which Defendant then responded. (ECF No.
144.) The Court heard argument on the motion on June 12, 2020, thereby rendering the motion
ripe for decision.
III. Analysis

A. Standard of Review

The Court reviews a Motion for Judgment of Acquittal under Rule 29 to determine
“whether, after viewing the evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Musacchio v. United States, 136 S. Ct. 709, 715 (2016) (emphasis in original). As the Supreme
Court further explained: “That limited review does not intrude on the jury’s role ‘to resolve
conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.’” Jd. (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). And in

Page 16 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 17 of 40 PagelD# 1530

meeting its burden, “[t]he government may rely on circumstantial evidence and inferences, but it
still must prove each element of an offense beyond a reasonable doubt.” Rodriguez-Soriano, 931
F.3d at 286. The Court must also “assume that the jury resolved all contradictions in the
testimony in favor of the government” and “where the evidence supports differing reasonable
interpretations, the jury will decide which interpretation to accept.” United States v. Moye, 454
F.3d 390, 394 (4th Cir. 2006) (en banc).

B. Defendant’s Challenge to ATF Form 4473

Defendant challenges ATF Form 4473 by arguing that the form is fundamentally
ambiguous, citing to the Fourth Circuit’s decision in United States v. Sarwari, 669 F.3d 401 (4th
Cir. 2012). This argument can be easily disposed of as the form clearly surpasses the standard
for ambiguity that Sarwari demands.®

In Sarwari, the Fourth Circuit set forth the following standard for assessing whether a
form is ambiguous:

The answer to a fundamentally ambiguous question may not, as a matter of law,
form the basis for a false statement. But fundamental ambiguity is the exception, not the
rule. A question is fundamentally ambiguous only when it is not a phrase with a meaning
about which men of ordinary intellect could agree, nor one which could be used with
mutual understanding by a questioner and answerer unless it were defined at the time it
were sought and offered as testimony .... When a question is not fundamentally
ambiguous, but merely susceptible to multiple interpretations, and a defendant’s answer
is true under one understanding of the question but false under another, the fact finder

determines whether the defendant knew his statement was false.

669 F.3d at 407 (internal citations and quotations marks omitted).

 

§ It does not appear that Defendant raises an unconstitutionally vague argument with

respect to the form’s alleged ambiguity. However, to the extent that he does, the Court will
avoid the constitutional question, as it can grant Defendant’s motion on other grounds. See
Jiminez v. BP Oil, Inc., 853 F.2d 268, 270 (4th Cir. 1988) (“It is well established that a court
should avoid deciding a constitutional question when it can dispose of a case on another basis.”).

Page 17 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 18 of 40 PagelD# 1531

Here, Question 11a asks if the purchaser is the actual transferee/buyer of the firearm. It
then immediately warns the purchaser that “you are not the actual buyer if you are acquiring the
firearm(s) on behalf of another person.” (Gov’t Ex. 1A at 1.) The Court finds that the question
consists of a “phrase with a meaning about which men of ordinary intellect could agree.”
Defendant admits that this portion of the form — the question that he challenges — “is not
excessively complicated.” (Def. Mot. at 8.) Individuals of ordinary intellect could agree that if a
third party had given money to the purchaser to make the transaction in the store and then hand
over the firearm to the third party, then the purchaser is not the actual buyer. Yet, Defendant
claims that the examples render the question fundamentally ambiguous. However, the examples
pinpoint the exact factual scenario at issue here:

Mr. Smith asks Mr. Jones to purchase a firearm for Mr. Smith. Mr. Smith gives

Mr. Jones the money for the firearm. Mr. Jones is NOT THE ACTUAL
TRANSFEREE/BUYER of the firearm and must answer “NO” to question 11a.

Id. (emphasis in original). Here, the Government alleges that Pointer (Mr. Smith) asked
Defendant (Mr. Jones) to purchase a firearm for him and that Pointer gave the money for the
firearm to Defendant. Again, individuals of ordinary intellect would agree on the meaning.
Therefore, the Court does not find the question fundamentally ambiguous. Because the question
“is not fundamentally ambiguous, but merely susceptible to multiple interpretations,” the jury
assumed the role of determining whether Defendant knowingly made a false statement. It
decided that he did, and the Court will not disrupt that determination.

Defendant attempts to interject a subjective element into the analysis by claiming that the
Government must prove that the “defendant understood the question as did the government.”
(Def. Mot. at 9 (quoting Sarwari, 669 F.3d at 409).) But this conflates the two distinct analyses
undertaken by the court in Sarwari. When a defendant like the one here claims that a question is

fundamentally ambiguous, such that it could not provide the basis for a false statement

Page 18 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 19 of 40 PagelD# 1532

conviction, Sarwari instructs courts to conduct the above analysis. 669 F.3d at 407-09. If, on
the other hand, “a defendant claims that his answer to an arguably ambiguous question is true,”
then the court will look into the defendant’s understanding of the question. /d. at 409.
Defendant applies the standard in the second analysis to his argument in the first. But the Court
need only undertake the first analysis, because Defendant has not claimed that his answer was
true. Instead, he has only claimed that the ambiguity made it difficult to determine the meaning
of the question. Therefore, the Court need not address the sufficiency of the evidence that
Defendant understood the question as did the Government. Accordingly, the Court rejects
Defendant’s challenge based on the fundamental ambiguity of ATF Form 4473.

C. Defendant’s Challenge to the Convictions Based on the Corroboration Rule

The thrust of Defendant’s motion focuses on the corroboration rule initially addressed by
the Supreme Court in Opper v. United States, 348 U.S. 84 (1954). The Court will first review
Opper and its progeny, then focus on the expansion of the corroboration rule that the Fourth
Circuit’s decision in Rodriguez-Soriano presents, and then apply the majority decision in
Rodriguez-Soriano to the current case. But before turning to the corroboration rule, the Court
must first address the offense for which Defendant has been convicted.

1. False Statement in Connection with the Acquisition of a Firearm

The jury convicted Defendant of four counts of making a False Statement in Connection

with the Acquisition of a Firearm in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2). Section

922(a)(6) provides in relevant parts:

Page 19 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 20 of 40 PagelD# 1533

(a) It shall be unlawful —

(6) for any person in connection with the acquisition or attempted acquisition of a
firearm or ammunition from a licensed importer, licensed manufacturer, licensed
dealer, or licensed collector, knowingly to make any false or fictitious oral or
written statement or to furnish or exhibit any false, fictitious, or misrepresented
identification, intended or likely to deceive such importer, manufacturer, dealer,
or collector with respect to any fact material to the lawfulness of the sale or other
disposition of such firearm or ammunition under the provisions of this chapter.

Section 924(a)(2) imposes a punishment of a term of imprisonment not to exceed ten years with

a maximum fine of $250,000.

To establish a violation of § 922(a)(6), the Government must prove the following

elements beyond a reasonable doubt:

(1)
(2)
(3)

(4)
(5)

The defendant made a false or fictitious written statement.

The defendant knew the statement was false.

The statement was made in connection with the acquisition of a firearm from a
licensed firearms dealer.

The statement was intended to or likely to deceive a licensed firearms dealer.

The false statement was material to the lawfulness of the sale or disposition of the

firearm.

United States v. Rahman, 83 F.3d 89, 92-93 (4th Cir. 1996); see also Jury Instruction No. 35

(ECF No. 115 at 41).

Here, the parties stipulated that the firearms purchases were from federally licensed

firearms dealers (Stipulation No. 1; Tr. 203), and there was no challenge to the materiality of the

statements at issue. Consequently, the focus of this case, as is generally true in straw purchase

cases, is whether Defendant made a false statement in ATF Form 4473 and, if so, whether he

knew that his statement was false. Rodriguez-Soriano, 931 F.3d at 287 (stating that “it was the

Page 20 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 21 of 40 PagelD# 1534

government’s burden to prove that [the defendant] falsely stated to the licensed firearms dealer
that he was purchasing the firearms for himself with the knowledge that the statement was
false”).’ The corroboration rule must be applied through this prism.

The alleged false statement at issue here involves Defendant indicating in Question 1 la
for each of the purchases that he was the actual buyer of the firearms. Thus, the Government
bears the burden of establishing beyond a reasonable doubt that Defendant knew that he was not
the actual buyer of the firearms at the time of the purchases. Dixon v. United States, 126 S. Ct.
2437, 2441 (2006). Because an “actual buyer” includes those purchases involving a gift, the
Government necessarily bears the burden of proving that Defendant did not purchase the
firearms as a gift. United States v. Ortiz, 318 F.3d 1030, 1038 (11th Cir. 2003) (“Thus, a straw
transaction occurred here because Ortiz at the time of completing Form 4473 had no intention of
keeping the firearms or giving them as a gift and instead was buying the firearms for Rivera, an
ineligible purchaser who then paid for and took delivery of the firearms.”) (emphasis in the
original). Despite acknowledging that a gift purchaser constitutes an actual buyer, the
Government initially took the position that whether Defendant purchased the firearms as a gift
constitutes an affirmative defense. (ECF No. 134 at 24-25.) However, during the hearing on
June 12, 2020, the Government confirmed that whether Defendant purchased the firearm as a gift
constitutes part of the actual buyer test and not an affirmative defense. (June 12, 2020 Hr’g Tr.
32:24-33:1.) The Court believes that any alleged false statement by Defendant about being the
actual buyer necessarily entails whether he purchased the firearms as a gift, because ATF Form

4473 defines an actual buyer to include purchasing the firearms as a gift. See Abramski, 573

 

7 Defendant told the Government’s mental health expert, Dr. Nelson, that he did not know
that the firearms purchases were illegal. (Tr. 364:1-4.) However, Defendant’s ignorance of the
law offers him no refuge from prosecution. Rehaif, 139 S. Ct. at 2198.

Page 21 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 22 of 40 PagelD# 1535

U.S. at 186 (“The individual who sends a straw to a gun store to buy a firearm is transacting with
the dealer, in every way but the most formal; and that distinguishes such a person from one who
buys a gun, or receives a gun as a gift, from a private party.”) And the Government’s first
witness testified as much. (Tr. 145:1-18.)®

The Court also disagrees with Defendant’s effort to add an additional element to the
offense by requiring the Government to prove that the funds used to purchase the firearms came
from some other person. (Def. Mot. at 5; Def. Reply at 3-6.) In Ortiz, the Eleventh Circuit
specifically held that “there is no requirement that the ineligible purchaser must supply the
money up front in order for a straw purchase to occur.” 318 F.3d at 1037. And the goal of
preventing straw purchases supports this view, as the framework underlying the statute serves to
ensure that purchasers are lawfully permitted to buy the firearm and then that the Government
has the ability to track the firearm when investigating criminal activity. Abramski, 573 U.S. 178-
81. Consequently, it is the identity of the actual buyer that carries import, not the source of the
funds used to make the purchase. /d. (for this violation, the focus is on the acquisition, not the
purchase of the firearm). However, even though the Government need not establish the source
of the funds in a straw purchase, its proof — or lack thereof — on this point may offer
evidentiary value when determining whether Defendant was indeed the actual buyer.

The sine qua non of this offense consists of the Defendant’s knowledge — whether he
knew at the time of the purchases that he was not the actual buyer under the terms set forth in

ATF Form 4473. See Rehaif v. United States, 139 8S. Ct. 2191, 2197 (2019) (use of the word

 

8 In contrast, the Court agrees with the Government’s position that whether the firearms
were stolen from Defendant’s possession constitutes an affirmative defense for which Defendant
bears the burden of proof. See Dixon, 126 S. Ct. at 2447-48 (defendant bears the burden of
proving an affirmative defense by a preponderance of the evidence).

Page 22 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 23 of 40 PagelD# 1536

“knowingly” in firearms statute “helps advance the purpose of scienter, for it helps to separate
wrongful from innocent acts”). So, the Court must determine whether sufficient corroboration
exists to support Defendant’s statement that he purchased the firearms for Pointer and French
instead of buying them for himself or as a gift. And the need for corroboration here takes on an
added dimension due to Defendant’s well-established mental health issues. See United States v.
Kirk, 528 F.3d 1102, 1112 (8th Cir. 2008) ( “[T]he quantity and type of independent evidence
necessary to corroborate a confession depends upon the facts of each case . . . [and must] tend to
produce confidence in the truth of the confession.”); United States v. Washington, 69 F. Supp.
143, 146-47 (D. Md. 1946) (“The reason for the rule which requires corroboration of the
defendant’s confession by independent evidence of the corpus delicti is that otherwise some
persons, due to emotion unbalance or other mental instability, may confess to the commission of
a crime, which in fact has never occurred .... The amount of independent corroborating
evidence must, therefore, vary with the particular case, having special regard to the seriousness
of the crime charged and possible consequences to the defendant.”).
2. Opper and its progeny

Any analysis of the corroboration rule must begin with the Supreme Court’s decision in
Opper v. United States, 348 U.S. 84 (1954). Before Opper, the Courts of Appeal were divided
on the nature of corroboration necessary for a confession. Some courts required substantial
independent proof to establish the corpus delicti, while others focused on the trustworthiness of
the statement. Opper, 348 U.S. at 92-94. The Court in Opper rejected the corpus delicti

approach and chose the trustworthiness test instead:

Page 23 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 24 of 40 PagelD# 1537

[W]e think the better rule to be that the corroborative evidence need not be sufficient,
independent of the statements, to establish the corpus delicti. It is necessary, therefore, to
require the Government to introduce substantial independent evidence which would tend

to establish the trustworthiness of the statement. Thus, the independent evidence serves a

dual function. It tends to make the admission reliable, thus corroborating it while also

establishing independently the other necessary elements of the office. It is sufficient if
the corroboration supports essential facts admitted sufficiently to justify a jury inference
of their truth. Those facts plus the other evidence besides the admission must, of course,
be sufficient to find guilt beyond a reasonable doubt.

Id. at 93.

In Smith v. United States, 348 U.S. 147 (1954), a companion case issued the same day as
Opper, the Court elaborated: “All elements of the offense must be established by independent
evidence or corroborated admissions, but one available mode of corroboration is for the
independent evidence to bolster the confession itself and thereby prove the offense ‘through’ the
statements of the accused.” Smith, 348 U.S. at 156. The Court continued its focus on the
trustworthiness of the defendant’s statement in Wong Sun v. United States, 371 U.S. 471 (1963),
and noted, as here, that the defendant “has never suggested any impropriety in the interrogation
itself which would require the exclusion of this statement.” Jd. at 491; see also Opper, 348 U.S.
at 89 (“extrinsic evidence [is] sufficient which ‘merely fortifies the truth of the confession,
without independently establishing the crime charged.’”) (quoting Smith, 371 U.S. at 156).

Until Rodriguez-Soriano, the Fourth Circuit faithfully followed Opper and its progeny by
focusing on whether sufficient corroboration existed for the defendant’s confession. In United
States v. Abu Ali, 528 F.3d 210 (4th Cir. 2008), the Court upheld the convictions of a member of
al Qaeda for various terrorism offenses based on the reliability of the defendant’s admissions. In
doing so, the Fourth Circuit retraced the history of the corroboration rule and reminded that the

Supreme Court in Opper had “rejected the corpus deliciti rule and adopt[ed] the trustworthiness

approach, which it found to be the ‘better rule.”” Abu Ali, 528 F.3d at 235 (quoting Opper, 348

Page 24 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 25 of 40 PagelD# 1538

U.S. at 93). The Court further explained that the “corroborative evidence need not be sufficient,
independent of [defendant’s] incriminatory statements, to establish the corpus deliciti.” Abu Ali,
528 F.3d at 235 (quoting Opper, 348 U.S. at 93). Instead, “[i]ndependent evidence adequately
corroborates a confession if it ‘supports the essential facts admitted sufficiently to justify a jury
inference of their truth,’ the facts admitted ‘plus the other evidence besides the admission must,
of course, be sufficient to find guilt beyond a reasonable doubt.” Abu Ali, 528 F.3d at 235
(quoting Opper, 348 U.S. at 93). Ultimately, the Court concluded:

To be sure, the independent evidence does not prove Abu Ali’s guilt of any crime, but

this is not necessary. In his own statements, Abu Ali confessed to committing each of the

crimes. Extrinsic proof is sufficient which merely fortifies the truth of the confessions,

without independently establishing the crime charged. The independent evidence offered

by the government did just that.
Abu Ali, 528 F.3d at 237.

The Fourth Circuit also addressed the corroboration rule in United States v. Stephens, 482
F.3d 669 (4th Cir. 2007), a case decided before Abu Ali and upon which the majority in
Rodriguez-Soriano heavily relied. In Stephens, a Roanoke police officer heard a gunshot and
headed towards the direction of the gunfire, ultimately coming into contact with the defendant.
After taking the defendant into custody, the officer found a revolver lying near where the officer
had first observed the defendant. During an interview after his arrest, the defendant said that he
had fired the shot, because his drug supplier had threatened to kill him after the defendant had
failed to pay for drugs that the supplier had fronted him. Stephens, 482 F.3d at 671. During the
trial, the defendant retracted his statement, saying he had lied after his arrest. To corroborate the
defendant’s confession, the Government introduced the testimony of an agent who said that he

knew of the drug supplier that the defendant had identified in his confession. The jury convicted

the defendant of drug trafficking and using a firearm during a drug trafficking offense. On

Page 25 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 26 of 40 PagelD# 1539

appeal, the Fourth Circuit reversed, determining that the Government had failed to introduce
sufficient evidence corroborating the defendant’s participation in the drug trade. /d. at 673. The
Fourth Circuit focused on the “lack of follow-up investigations which might have served to
fortify the truth of his confessions.” Jd.

These cases make clear that, before the Fourth Circuit’s decision in Rodriguez-Soriano,
the corroboration rule focused on the trustworthiness of the defendant’s statement — whether
sufficient independent evidence existed to corroborate the defendant’s confession. This explains
why the Government urges application of the trustworthiness analysis in its papers. However, in
the view of the undersigned, the Fourth Circuit departed from this well-traveled path when it
revisited the corroboration rule in Rodriguez-Soriano. And that departure compels a different
outcome here than would have occurred before the decision.

3. The Fourth Circuit’s Decision in Rodriguez-Soriano

The facts in Rodriguez-Soriano are strikingly similar to the current case. The defendant
purchased two firearms from a licensed firearms dealer in Northern Virginia. At the time of the
purchase, the defendant indicated on the ATF Form 4473 that he was the actual buyer. Over a
year later, one of the firearms was recovered in Washington, D.C., during a homicide
investigation. ATF agents then interviewed the defendant twice about the firearms. As
happened here, the defendant initially lied before he admitted buying the guns for an
acquaintance at their request. The Government charged the defendant with making a false
statement to a licensed firearms dealer pertaining to the purchase of the firearms. 931 F.3d at
284-85.

During the trial, the Government introduced into evidence the ATF Form for the

purchase, the defendant’s confession, and the testimony of an ATF agent about the recovery of

Page 26 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 27 of 40 PagelD# 1540

the firearm. The Government did not introduce the gun into evidence and, importantly, the ATF
agent’s testimony was not offered for the truth of the matter asserted, but instead was admitted
solely to explain why the investigation into the firearms purchase began and not to establish that
the defendant no longer had possession of the firearm. /d. at 286,290. A divided panel found
this evidence insufficient to corroborate the defendant’s confession and vacated the defendant’s
conviction. /d. at 290-91.

In applying the corroboration rule, the Court explained that the “corroborative evidence
does not have to prove the offense beyond a reasonable doubt, or even by a preponderance. But
there must be substantial independent that the offense has been committed in the first instance,
and that the evidence as a whole proves beyond a reasonable doubt that the defendant is guilty.
Only after a defendant’s admissions have been corroborated by sufficient independent evidence
may the government ‘prove the offense through the statement of the accused.’” /d. at 288
(quoting Abu Ali, 931 F.3d at 235) (emphasis added and internal citations omitted).

Against this framework, the Court found the Government’s corroborating evidence
insufficient, finding that the Government had “failed to meet its burden to prove that Rodriguez-
Soriano knowingly made a false statement to firearms dealer as to the identity of the actual buyer
of the firearms.” /d. at 288. In doing so, the Court addressed the four pieces of evidence that the
Government cited as corroboration: (1) the guns that the defendant had purchased were no
longer in his possession; (2) the defendant initially lied about his possession of the firearms; (3)
his statement contained inconsistencies about the location of the firearms; and (4) the defendant
reaffirmed his confession in a subsequent interview. /d. at 289.

The Court found defendant’s initial lies and the inconsistencies as failing to establish that

the defendant had lied about being the actual buyer at the time of the purchase. Jd. at 290. The

Page 27 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 28 of 40 PagelD# 1541

Court also gave little weight to the subsequent statements, determining that “the Government
cannot rely on a second uncorroborated confession as independent evidence corroborating the
initial one, particularly where the second one does nothing to ‘fortify the truth of the confession”
by offering further corroboration that a crime was committed.” Jd. at 290 (quoting Stephens, 482
F.3d at 672-73).

The key point, particularly as applied to the current case, was that the firearms were no
longer in the defendant’s possession. On this point, the Court found that the only evidence came
from the defendant’s statement since the ATF agent’s testimony about the recovery was admitted
solely to explain the origin of the investigation. /d. at 290. Moreover, and importantly, the
Court explained: “That Rodriguez-Soriano no longer possessed the firearms at the time of the
interview did not itself indicate that he knowingly misrepresented he was the actual buyer.” Jd.
The Court concluded, therefore, that “where the only evidence of the corpus delecti is an
uncorroborated confession, the evidence is insufficient as a matter of law.” Id.

Judge Richardson wrote a strongly worded dissent that retraced the history of the
corroboration rule and concluded that the majority opinion had rewritten the rule, “reviving and
expanding the old corpus delicti doctrine by demanding evidentiary proof, independent of his
many admissions, that Rodriguez-Soriano violated each element of the crime.” /d. at 291. In his
view, “[t]he independent evidence need only reinforce the credibility of the defendant’s
statement, not independently establish each element of the offense.” Jd. at 294. The dissent then
concluded:

A defendant may not be convicted based solely on an uncorroborated confession. But the

law does not require a prosecutor convict a defendant before a jury may hear his

confession. Instead, the law takes a middle ground between these two extremes, merely
requiring evidence that tends to establish the trustworthiness of the confession. This rule

helps to ensure that defendants are not convicted based on false confession, while also
not hampering the search for the truth with an unreasonable evidentiary burden.

Page 28 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 29 of 40 PagelD# 1542

Id. at 295.

With all due respect to the majority, and recognizing that the undersigned sits on an
inferior court, the undersigned agrees with Judge Richardson’s view of the corroboration rule
based on the long-standing caselaw cited above. By requiring independent proof in the “first
instance,” the majority vastly expands the corroboration rule and takes a step towards
resurrecting the corpus delicti doctrine explicitly rejected by the Supreme Court in Opper.

The consequence of that different interpretation of the law is significant. By viewing the
evidence through the lens of the statement, as opposed to viewing it independently in the first
instance before considering the statement, the evidence takes on a different meaning. In other
words, the order of review of the evidence impacts the consequence of the non-statement
evidence. The majority opinion says that the non-statement evidence must be viewed in the
“first instance” and stand on its own merits, as the corpus delicti doctrine once commanded. In
contrast, Opper and its progeny begin with the statements and ask whether sufficient facts exist
to corroborate the essential facts of the statement, thereby rendering it reliable. And a reliable
statement results in a trustworthy verdict, which remains the true goal. Smith, 348 U.S. at 156
(the corroboration rule serves to prevent “errors in convictions based on untrue confessions
alone”) (quoting Warszower v. United States, 312 U.S. 342, 347 (1941)); Rodriguez-Soriano,
931 F.3d at 287-88 (“courts require corroboration to prevent confessions to crimes never
committed and convictions based upon untrue confessions alone”) (internal quotation marks and
citations omitted). And it bears remembering that “since [the] corroboration rule infringes on the
province of the primary finder of facts, its application should be scrutinized lest the restrictions it
imposes surpass the dangers which gave rise to them.” 931 F.3d at 288 (internal quotation marks

and citations omitted).

Page 29 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 30 of 40 PagelD# 1543

The question then becomes how the Court should proceed here when it respectfully
believes that the majority opinion in Rodriguez-Soriano expands the corroboration rule well
beyond what prior precedent required of the Government. If the Court finds that the panel
decision in Rodriguez-Soriano irreconcilably conflicts with long-standing Supreme Court
precedent and the Fourth Circuit’s own holding in Abu Ali, then it must follow Abu Ali, not
Rodriguez-Soriano, in adherence to the irreconcilable conflict doctrine as set forth in McMellon
v. United States, 387 F.3d 329 (4th Cir. 2004) (en banc). This doctrine provides that “[w]hen
published panel opinions are in direct conflict on a given issue, the earliest opinion controls,
unless the prior opinion has been overruled by an intervening opinion from this court sitting en
banc or the Supreme Court.” 387 F.3d at 333.? However, for the irreconcilable conflict doctrine
to apply, “the two panel decisions must be irreconcilable.” Plunkett v. Potter, 751 F. Supp. 2d
807, 812 (D. Md. 2010).

Here, the Court will not find an irreconcilable conflict amongst the panel decisions,
although a plausible argument surely exists that Rodriguez-Soriano conflicts with Abu Ali.
Instead, the Court will apply Rodriguez-Soriano as an expansion of the corroboration rule, rather
than an attempt to overrule prior precedent. Indeed, Rodriguez-Soriano quotes extensively from
Abu Ali for support but does not make an effort to explicitly overrule any legal principles therein.
Moreover, in many instances the corroborating evidence of a confession will satisfy both Abu Ali
and Rodriguez-Soriano, as the Government argues here. Likewise, in many instances the
evidence will fail to satisfy either, as Defendant argues here. This case falls in between, as the

Court will discuss below. Despite the Court’s belief that the majority in Rodriguez-Soriano

 

’ This principle constitutes “black-letter Circuit law” in the Fourth Circuit. United States
v. Gibbs, 905 F.3d 768, 770 (4th Cir. 2018) (Wynn, J., voting to vacate panel opinion).

Page 30 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 31 of 40 PagelD# 1544

expanded the corroboration rule to a point that approaches an irreconcilable conflict with Opper
and Abu Ali, it did not quite reach that point. Accordingly, it remains binding precedent.

Three additional reasons counsel against applying the irreconcilable conflict doctrine.
First, the Government did not seek rehearing en banc in Rodriguez-Soriano, apparently
determining that the majority opinion did not represent a conflict with pre-existing precedent.!°
Second, and importantly, when asked whether the Court should apply the irreconcilable conflict
doctrine here, the Government responded: “Although the United States disagrees with the ruling
in Rodriguez-Soriano and believes that it does not represent the best reading of Opper, the
United States does not contend that Rodriguez-Soriano fails to qualify as precedent . . . . There is
no need for this Court to apply a rule of irreconcilable conflict.” (ECF No. 134 at 16.) Finally,
the Court believes that the Court of Appeals holds a better position to address any conflict, not a
district court. And the district courts addressing the irreconcilable conflict doctrine have
similarly deferred to the Court of Appeals. See, e.g., Jones v. Tyson Foods, Inc., 378 F. Supp. 2d
705, 709 (E.D. Va. 2004) (recognizing the plaintiff's irreconcilable conflict argument regarding
two Fourth Circuit decisions but nonetheless deciding to follow the later opinion as binding
precedent); cf United States v. J.J.P., 2020 WL 1955571, at *4 (D. Md. Apr. 23, 2020) (noting
that it “is not the role of [a district court]” to “upend[] . . . Fourth Circuit precedent,” merely
because a litigant presents a compelling legal argument).

For these reasons, the Court will apply the majority opinion in Rodriguez-Soriano here.
However, should the Government elect to appeal, the Court wishes to make clear for the record

that, in the absence of the majority opinion in Rodriguez-Soriano, the Court would have applied

 

0 When asked why the Government did not seek rehearing en banc in Rodriguez-Soriano,
the Government asserted privilege and refused to answer the Court’s question. (ECF No. 134 at
17.)

Page 31 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 32 of 40 PagelD# 1545

the corroboration rule consistent with Judge Richardson’s view and would have found
Defendant’s statement to the ATF agents to be trustworthy. Here, unlike the statements at issue
in Opper, Smith and Wong Sun, the statement was recorded, except for the initial twenty seconds
when the agents first entered Defendant’s apartment. (Tr. 218:4-16.) Consequently, the jury
could see the statement for itself and make its assessment of the voluntariness of Defendant’s
statement and its credibility. In doing so, it was also able to weigh the impact of Defendant’s
mental health issues on the statement, because it heard extensive evidence about Defendant’s
mental health from experts from both sides. (Dr. Lynch’s testimony, Tr. 240-95; Dr. Nelson’s
testimony, Tr. 332-70.) Because the only evidence of Defendant’s guilt came from his
statement, the jury necessarily found his statement voluntary and credible. And had this case
been a bench trial, the Court would have reached the same verdict for the same reason, with the
exception of Count Five for the reasons discussed below.

A review of Defendant’s statement (Gov’t Ex. 5A) clearly reveals a non-coercive
statement with Agent Liptak raising his voice only slightly on one occasion when he told
Defendant to stop lying. (Tr. 219:10-16.) Moreover, as in Wong Sun, Defendant filed no motion
to suppress the statement, nor made any other constitutional challenge to the admissibility of the
statement. Wong Sun, 371 U.S. at 491 (noting that the defendant “has never suggested any
impropriety in the interrogation itself which would require the exclusion of this statement”).

And the existence of the military discount that Defendant cited offers corroboration of his

statement.'' Similarly, Defendant’s lack of possession of the firearms so soon after the

 

uM The Court finds the Government’s disavowing of the existence of the military discount
baffling. The evidence clearly showed that a military discount was available at both the Town
Police Supply Company and the Bob Moates Sports Shop, and was likely applied to at least one
of the purchases. (Tr. 138:1-9, 169:16-170:20, 176:6-18.)

Page 32 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 33 of 40 PagelD# 1546

purchases corroborates his admission that he purchased the firearms for another person. In short,
having been able to witness the statement, hear the mental health evidence, and consider the
other evidence presented, the jury was in the best position to assess Defendant’s statement, and
its verdict necessarily revealed that it found Defendant’s statement credible and reliable. See
Moye, 454 F.3d at 394 (the jury carries the responsibility to interpret the evidence).
4. Applying Rodriguez-Soriano to the case at bar

Although the Court finds Defendant’s confession to be trustworthy, his convictions
cannot meet the standard set by the majority opinion in Rodriguez-Soriano. As in Rodriguez-
Soriano, the Government here bears the burden of establishing in the first instance by substantial
independent evidence that Defendant “falsely stated to the licensed firearms dealer that he was
purchasing the firearms for himself with the knowledge that the statement was false.”
Rodriguez-Soriano, 931 F.3d at 287. As discussed above, that includes establishing that
Defendant did not purchase the firearms as a gift. “The corroborative evidence does not have to
prove the offense beyond a reasonable doubt, or even by a preponderance. But there must be
substantial independent evidence that the offense has been committed in the first instance, and
that the evidence as a whole proves beyond a reasonable doubt that the defendant is guilty.” Jd.
at 288 (emphasis added).

Initially, the Court notes that the issue about the corroboration rule does not apply to
Count Five — the last purchase from Green Tops Sporting Goods Store on September 13, 2015,
because the agents forgot to question Defendant about this purchase since they neglected to bring
up the ATF Form 4473 for this sale with Defendant and Defendant did not bring it up. (Tr.
218:17-219:3.) Consequently, there is no statement to corroborate. This sale will be addressed

in more detail below.

Page 33 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 34 of 40 PagelD# 1547

As to the other purchases, absent Defendant’s statement, no evidence exists in the record
about what happened to the firearms after the purchases until they were recovered. The
Government acknowledges that no non-statement evidence exists in the record about the identity
of the actual buyer, nor the source of the funds for the purchases. (ECF No. 137 at 4-7.) Indeed,
the Government concedes that had Defendant’s statement not been admitted during its case-in-
chief, the Government would not have survived a Motion for a Judgment of Acquittal under Fed.
R. Crim. P. 29(a). (ECF No. 137 at 7.) Importantly, the only evidence in the record eliminating
the purchases as a gift or suggesting the identity of the actual buyer stem from Defendant’s
statement that he utilized Pointer’s money to buy the firearms for Pointer and French, and no
evidence exists to corroborate this point.

The Government points to several facts as circumstantial evidence of Defendant’s guilt,
but none hold sway here. First, the Government describes the purchase of six firearms during
four transactions as “suspicious.” (ECF No. 137 at 5.) Yet, the Government concedes that all of
the purchases were facially valid and nothing prohibited Defendant from purchasing this number
of firearms within this time period. (ECF No. 134 at 22.) Moreover, even making the inference
that these facially legal purchases provoke suspicion, “suspicious” lawful conduct does not rise
to the level of “substantial independent evidence.”

The Government next points to the fact that, during the first purchase at the Town Police
Supply Company, Presnell asked Defendant if he had purchased another firearm within the last
five days. (Gov’t Ex. 1B; Tr. 133:23-134:8.) Defendant did not make another purchase at Town
Police Supply Company, which the Government attributes to the asking of this question. Yet,
the next two purchases occurred at the Bob Moates Sport Shop, which was half the distance from

Defendant’s residence as the Town Police Supply. (Tr. 209:14-21.) Ironically, the Government

Page 34 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 35 of 40 PagelD# 1548

also questions why Defendant would drive thirty minutes to Ashland to make his final purchase,
but ignores the military discount that Defendant received for doing so. (Tr. 199:2-12.) In sum,
the above circumstantial evidence that the Government points to and the inferences derived
therefrom provide no evidence of the identity of the actual purchaser or that Defendant did not
purchase the firearms as gifts.

The one fact that distinguishes this case from Rodriguez-Soriano is Stipulation 2 in which
the parties agreed that the firearms at issue “were recovered by law enforcement officers from
another person unrelated to the defendant in another state” on the dates set forth in the
stipulation. (Stipulation No. 2 (ECF No. 97); Tr. 203.) The Government asserts that this lack of
possession of the firearms so soon after the purchases supports an inference of guilt. (ECF Nos.
134 at 13; 137 at 6.). Yet, the Fourth Circuit in Rodriguez-Soriano directly rejected such an
inference. Rodriguez-Soriano, 931 F.3d at 290 (“That Rodriguez-Soriano no longer possessed
the firearms at the time of the interview did not itself indicate that he knowingly misrepresented
he was the actual buyer.”). However, the impact of the stipulation proves a good example of
how a fact can carry different import when viewed in a vacuum absent the statement as the
majority opinion in Rodriguez-Soriano commands, instead of utilizing it to assess the
trustworthiness of a confession.

Moreover, the value of the stipulation is minimal given that the issue is what Defendant
knew at the time of each transaction. See Ortiz, 318 F.3d at 1038 (“a straw transaction occurred
here because Ortiz at the time of completing Form 4473 had no intention of keeping the firearms
or giving them as a gift”) (emphasis in original). Giving all reasonable inferences to the
Government as the Court must at this stage, the recoveries show at best that Defendant would

have known that he no longer possessed the firearms as of the date of the recovery. Notably, the

Page 35 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 36 of 40 PagelD# 1549

first recovery was not until August 24, 2015 — three days after the second purchase.
Consequently, the stipulation offered no evidentiary support as to Defendant’s knowledge for
Counts Two and Three, which relate to the sales before the recovery. The next recovery did not
occur until September 10, 2015 — two days after the third purchase — and involved the
purchase on August 19, 2015, and one of the firearms purchased on September 8, 2015. The last
recovery did not occur until roughly five months later and involved the transaction on September
13, 2015 for which Defendant made no statements.

Two additional points merit discussion. First, even though the Government relies solely
on Defendant’s statement for his conviction and repeatedly describes his statement as
trustworthy after his initial lies, the Government undermines the reliability of the statement by
attacking the substance of his statement in two ways. First, as previously mentioned, the
Government told the jury in its opening statement that “records from Bob Moates and Town
Police were going to show .. . that he didn’t receive any [military] discount.” (Tr. 115:8-10.)
Yet, Defendant said in his confession that Pointer and French pressured him to purchase the
firearms to take advantage of his military discount. (Statement Tr. 16:23-25, 23:13-19.)
Additionally, Defendant stated in his confession that Pointer and French told him that they
intended to give the firearms as Christmas gifts. (Statement Tr. 29:12-14.) Yet, the Government
attacks this part of Defendant’s confession, describing it as “self-serving.” (Gov't Resp. at 16
n.8.) The Court finds it troubling that the Government would attack the credibility of the only
piece of evidence that incriminates Defendant, while concomitantly arguing that Defendant’s
confession was trustworthy.

Second, as in Rodriguez-Soriano, additional evidence exists that the Government did not

pursue. Rodriguez-Soriano, 931 F.3d at 290 (“Here, it appears that the prosecutor knew the

Page 36 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 37 of 40 PagelD# 1550

identities of potential corroborating witnesses, yet we can only speculate as to why evidence
corroborating Rodriguez-Soriano’s alleged offense was not presented at his trial.”). First, the
Government could have simply introduced Pointer’s felony conviction that would have
established that he was prohibited from possessing a firearm, which could have led to an
inference that Pointer used Defendant as a straw purchaser, instead of Defendant simply buying
the firearms for Pointer as a gift. But the Government elected not to introduce Pointer’s criminal
record, (Feb. 14, 2020 Hr’g Tr. 8:25-9:2.) Likewise, the Government elected not to use the tools
at its disposal to elicit testimony from Pointer at trial. The Government stated that Pointer was
convicted in the New York state courts and his appeal remains pending, so he retains his Fifth
Amendment rights. (ECF No. 134 at 28-29.) However, following Pointer’s trial, the
Government could have compelled his testimony by conferring use immunity on him under 18
U.S.C. § 6002, thereby stripping him of his Fifth Amendment rights. But the Government
elected not to. (June 12, 2020 Hr’g Tr. 31:8-32:4.) Moreover, according to Defendant’s
statement, Monica French accompanied him to the purchases at the Town Police Supply and the
Bob Moates Sport Shop. (Statement Tr. 10:3.) Yet, the Government did not interview her.
(June 12, 2020 Hr’g Tr. 31:25; ECF No. 134 at 29.)'? In other words, these issues arose due to
the Government’s choices during the investigation and litigation of this case.

In finding that the Government failed to introduce sufficient evidence to meet the
demands of the majority opinion in Rodriguez-Soriano, the Court has particularly focused on the

lack of evidence establishing that Defendant did not purchase the firearms as gifts or the identity

 

2 When asked about Monica French (“French”) during the hearing, the Government

responded that it attempted to interview French but was unsuccessful. The Government invoked
work-product privilege rather than explaining the reasons for its lack of success. (June 12, 2020
Hr’g Tr. 30:19-31:5.)

Page 37 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 38 of 40 PagelD# 1551

of the actual purchaser. The only evidence in the record on this point comes from Defendant’s
statement, during which Defendant told the ATF agents that Pointer gave Defendant the funds
for the purchases and pressured him to buy the guns for Pointer and French, so that they could
give the firearms as Christmas gifts. As discussed above, to establish that Defendant was not the
actual buyer, the Government needed to prove beyond a reasonable doubt that Defendant did not
purchase the firearms for Pointer and French as gifts. Its proof on this point in particular fails to
meet the demands of Rodriguez-Soriano, thereby mandating the vacating of Defendant’s
convictions.

D. The Sufficiency of the Evidence for Count Five

Beyond the violation of the corroboration rule, Count Five must also be vacated due to an
insufficiency of the evidence.'? As noted above, the agents forgot to question Defendant about
the purchase from the Green Top Sporting Goods Store on September 13, 2015 (the purchase at
issue in Count Five), because they “skipped right over” the ATF Form 4473 for that purchase

during questioning and Defendant did not bring it up. (Tr. 218:17-219:3.) Consequently, the

 

3 The Government objects in its papers about the Court sua sponte raising this issue, citing
to United States v. Sineneng-Smith, 140 S. Ct. 1575 (2020). (ECF No. 143 at 5.) However,
Sineneng-Smith is inapposite here and the Government’s complaints ring hollow. The Supreme
Court in Sineneng-Smith chided the Ninth Circuit for appointing three amici and then inviting
them to advance completely different issues framed by the panel that the appellant never raised.
140 S.Ct. at 1578. In doing so, the Court determined that the Ninth Circuit had exceeded the
party presentation role. /d. at 1579. Yet, the Court also made clear that the “party presentation
principle is supple, not ironclad. There are no doubt circumstances in which a modest initiating
role for a court is appropriate.” /d. As the Court reinforced, “a court is not hidebound by the
precise arguments of counsel... .” /d. at 1581. And that is what occurred here. Defendant has
raised a challenge to the sufficiency of the evidence and, in reviewing the parties’ pleadings and
the record, the Court realized that Count Five suffered from a specific deficiency different than
the other counts and directed the parties to address the issue. Unlike the Ninth Circuit in
Sineneng-Smith, the Court did not sideline the parties in favor of soliciting arguments from
strangers to the litigation. Rather, the Court asked the parties — and only the parties — to
address the issues that it felt needed addressing.

Page 38 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 39 of 40 PagelD# 1552

only evidence in the record about this purchase consists of the ATF Form 4473 reflecting the
purchase and the stipulation that it was recovered by law enforcement officers on February 10,
2016 — roughly five months after this sale as well as the purchases and recoveries of the other
firearms at issue — from another person unrelated to Defendant in another state. (Stipulation
No. 2 (ECF No. 97); Tr. 204:6-7.) The Government has offered no evidence at all about anyone
other than Defendant being the actual buyer, whether the firearm was purchased as a gift, who
supplied the funds for the purchase and what happened with the firearm after the sale until its
recovery.

The Government argues that, because this was the sixth firearm purchased by Defendant,
the purchase must be viewed in the context of the other purchases and that reasonable inferences
can be drawn to support the inference that Defendant also purchased this firearm for Pointer as
well. (ECF No. 143 at 5-7.) Yet, in another of its filings, the Government concedes that it could
not meet its burden of proof as to any of the offenses without the introduction of Defendant’s
statement. (ECF No. 137 at 7.) Since Defendant’s statement makes no mention of the purchase
at issue in Count Five, clearly insufficient evidence exists to support the conviction and it must
be vacated.

IV. Conclusion

For the reasons set forth above, the Court rejects Defendant’s ambiguity challenge to

ATF Form 4473. However, the Court finds that the Government failed to introduce sufficient

evidence to meet the demands of the majority opinion in Rodriguez-Soriano, thereby mandating

Page 39 of 40
Case 3:18-cr-00154-DJN Document 147 Filed 06/16/20 Page 40 of 40 PagelD# 1553

the vacating of his convictions. The Court also finds that Defendant’s conviction in Count Five
must be vacated based on the insufficiency of the evidence."
The Clerk is directed to file this Opinion electronically and provide a copy to all counsel
of record.
It is so ORDERED.
/s/

David J.Novak |\__/
United States Distri¢t Judge

 

Richmond, Virginia
Dated: June 16. 2020

 

m Following the hearing on June 12, 2020, the Court entered an Order (ECF No. 145)
granting Defendant’s Motion. This Memorandum Opinion provides the basis for that Order.

Page 40 of 40
